Citation Nr: 0310100	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  96-47 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
lumbosacral strain, currently rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for right knee 
disability, currently rated as 10 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Attorney 
at Law




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from November 1993 to May 
1995.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of September and 
October 1996 of the Department of Veterans Affairs (VA) 
Regional Office (RO), in North Little Rock, Arkansas.  The 
first rating decision denied entitlement to increased 
evaluations for disabilities of the knee and lower back.  The 
second decision denied the granting of a TDIU.  In both 
instances, the veteran was notified of the decisions and he 
appealed to the Board.  In December 2001, the Board concluded 
that further information was needed and it remanded the claim 
for the purpose of further development.  Following that 
development, the claim was returned to the Board for review.

Per 38 U.S.C.A. § 7722 (West 2002), the VA has an obligation 
to inform individuals of their potential entitlement to VA 
benefits when they meet the statutory definition of an 
eligible veteran, and the VA is reasonably aware that said 
veteran is potentially entitled to VA benefits.  A VA 
physician has suggested that the veteran's psychiatric 
disorder [chronic pain disorder] is associated with the 
veteran's physical disabilities.  See VA Form 2507, Mental 
Disorders Exam, August 26, 1999.  If there is a nexus between 
the veteran's diagnosed mental disorders and his service-
connected disabilities, or if there is aggravation of a 
nonservice-connected disorder proximately due to or the 
result of a service-connected disability, then the veteran 
may be entitled to additional compensation benefits.  Thus, 
in accordance with 38 U.S.C.A. § 7722 (West 2002), the 
veteran is provided notice that he, if he so desires, may 
apply for benefits.




REMAND

Within a year of the veteran's discharge from the US Army, he 
applied for VA compensation benefits.  He claimed that he was 
suffering from disabilities of the lower back and right knee.  
After undergoing VA examinations of both claimed conditions, 
and upon reviewing the veteran's service medical records, the 
RO concluded that service connection was warranted for both 
disabilities.  Hence, in May 1996, service connection was 
granted and a 20 percent disability was assigned for a lower 
back disability, and a 10 percent rating was assigned for a 
right knee disorder.  

A few months later, the veteran requested that his back and 
knee disabilities be re-evaluated because he believed that 
they should be rated higher.  Examinations of both disorders 
were accomplished and based on the results of those exams; 
the RO determined that increased ratings for either disorder 
were not warranted.  The veteran was notified of that 
decision and he appealed.  

Subsequently the veteran submitted a request for a TDIU.  He 
averred that his lower back disability and right knee 
disorder, and the pain stemming from both disabilities, 
prevented him from obtaining and maintaining gainful 
employment.  The RO reviewed the veteran's request and in 
October 1996, this request was denied.  The veteran then 
appealed that decision.

As noted above, the Board reviewed the veteran's claims 
folder and in December 1997 concluded that additional 
development was necessary.  The Board asked that the RO 
obtain all of the veteran's medical treatment records along 
with a listing of the veteran's previous employers.  
Additional examinations were also requested along with a 
Social and Industrial Survey.  These items were accomplished 
and the claim was returned to the Board.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 [VCAA], Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After the claim was returned to the Board, the Board notified 
the veteran that it was deferring issuing a decision and that 
it would be undertaking additional development of the claim 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  The Board 
notified the veteran that once the development had been 
completed, the veteran would be informed of the development, 
and the Board would issue a decision.  Additionally, and in 
order to comply with the tenets of the VCAA, the Board 
informed the veteran of the VCAA and what the VA would do to 
assist him with his claim.  It is noted that requests for 
development were accomplished in April 2002 and January 2003.  

After the issuance of the letters informing the veteran that 
the Board was additionally developing his claim, in May 2003, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) issued Disabled American Veterans v. 
Secretary of Veterans Affairs,  Nos. 02-7304, -7305, -7316, 
2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  In the 
case, the Federal Circuit Court invalidated portions of the 
Board's development regulation package.  The Court further 
stated that the Board was not allowed to consider additional 
evidence [evidence developed by the Board] without remanding 
the case to the RO for initial consideration and without 
having a waiver by the appellant.  Therefore, in accordance 
with the instructions given by the Federal Circuit Court, 
this case must be remanded to the RO for initial 
consideration of the information developed by the Board.  

Accordinly, the case is REMANDED to the RO for the following:

1.  Ask the veteran to provide the names 
of all private and VA Medical Centers 
from which he has received treatment for 
his service-connected back disorder and 
right knee disability since 2002, and to 
provide the approximate dates of 
treatment.  Ask the veteran to provide an 
appropriate release for each private care 
provider.  Obtain and associate with the 
claims file all treatment records of 
which the veteran provides notice.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  

2.  The veteran should be scheduled for 
VA orthopedic and neurology examinations 
in order to determine the severity of the 
veteran's disabilities of the back and 
knee.  The claims folder and a copy of 
this remand are to be made available to 
the examiners to review prior to the 
examinations.  Any indicated tests and 
studies to include range of motion 
testing should be conducted and all 
findings should be reported in detail.  
With respect to the veteran's lower back 
disability, the examiners are asked to 
comment on whether the veteran now 
suffers from degenerative disc disease.

Additionally, the examiners should 
provide opinions, which specifically 
answers the following question:  Does the 
veteran's service-connected disabilities 
prevent the veteran from obtaining and 
maintaining gainful employment?  

The examiners should provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
This should include a detailed assessment 
of functioning of the lower back and 
right knee, including anatomical damage 
to muscles and joints and any atrophy or 
skin changes.  Comments should also be 
made with respect to the degrees of 
functional loss due to pain, weakened 
movement, excess fatigability, or 
incoordination.  The frequency and 
duration of exacerbating episodes should 
be described.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002) are fully complied with and 
satisfied.

Thereafter, the RO should readjudicate the claims.  The 
appellant is hereby notified that he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  If the benefits sought on appeal 
remain denied, the appellant and the appellant's 
representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issues currently on appeal.  An 
appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

